NUMBER 13-20-00528-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI – EDINBURG


                                     IN RE LILLIAN SMITH


                            On Petition for Writ of Injunction.


                                  MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Hinojosa and Perkes
             Memorandum Opinion by Justice Hinojosa1

        The Gonzales County probate court granted an application for the sale of real

estate filed by Craig Hopper, guardian of the estate of Margaret Landgrebe, an

incapacitated person. Lillian Smith 2 appealed that order in our appellate cause number

13-20-00476-CV and filed a petition in the foregoing cause number seeking to enjoin




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
        2See id. R. 52.1 (providing that an original appellate proceeding seeking extraordinary relief should
be captioned in the name of the relator); id. R. 52.2 (designating the party seeking relief in an original
proceeding as the relator).
Hopper, as guardian of the Estate of Margaret Virginia Landgrebe, from selling the real

estate at issue “in order to preserve the subject matter of the underlying appeal and

prevent it from becoming moot.” We dismiss the petition for writ of injunction as moot.

       The purpose of a writ of injunction is to enforce or protect the appellate court’s

jurisdiction. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex. 1989) (orig.

proceeding); In re Murphy, 484 S.W.3d 655, 656 (Tex. App.—Tyler 2016, orig.

proceeding) (per curiam); In re Olson, 252 S.W.3d 747, 747 (Tex. App.—Houston [14th

Dist.] 2008, orig. proceeding) (per curiam); In re Sheshtawy, 161 S.W.3d 1, 1 (Tex. App.—

Houston [14th Dist.] 2003, orig. proceeding) (per curiam). The writ of injunction is issued

by a superior court to control, limit, or prevent action in a court of inferior jurisdiction. In

re Olson, 252 S.W.3d at 747; In re State, 180 S.W.3d 423, 425 (Tex. App.—Tyler 2005,

orig. proceeding). The use of a writ of injunction is limited to cases in which the appellate

court has actual jurisdiction over a pending proceeding. In re Murphy, 484 S.W.3d at 656;

In re Olson, 252 S.W.3d at 747. A writ of injunction is preventative in nature. Campbell v.

Wilder, 487 S.W.3d 146, 153–54 (Tex. 2016).

       By separate opinion issued this same date in cause number 13-20-00476-CV, we

have dismissed Smith’s appeal for lack of jurisdiction. See Guardianship of Margaret

Virginia Landgrebe, No. 13-20-00476-CV, 2020 WL _____, at *__ (Tex. App.—Corpus

Christi–Edinburg Dec. __, 2020, no pet. h.) (mem. op.). Accordingly, we dismiss this

petition for writ of injunction as moot.

                                                           LETICIA HINOJOSA
                                                           Justice

Delivered and filed the
10th day of December, 2020.



                                                  2